Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”) is entered into by and
between Perry Ellis International, Inc. (“Perry Ellis” or “the Company”) and
Stephen Harriman (“Harriman”).

WHEREAS, Perry Ellis desires to retain the services of Harriman in an executive
capacity with such duties and responsibilities as may be assigned from time to
time by Perry Ellis; and

WHEREAS, Perry Ellis and Harriman mutually desire to set forth the terms and
conditions associated with Harriman’s employment and the terms that will apply
in the event the employment relationship between Perry Ellis and Harriman is
terminated for any reason;

NOW, THEREFORE, Perry Ellis and Harriman have agreed to the following:

1. Term of Employment. This Agreement is effective as of May 1, 2009 (the
“Effective Date”). This Agreement is for a term of two (2) years and will
terminate without further notice at 5:00 p.m. on the day preceding the second
anniversary of this Agreement, unless terminated earlier in accordance with the
provisions set forth herein. The parties may renew this Agreement, in writing,
for additional one-year periods at their discretion.

2. Duties and Responsibilities. The Company agrees to employ Harriman as
President of the Company’s Bottoms Division with such powers and duties in this
capacity as may be established from time to time by the Company and/or its Board
of Directors in its discretion. Harriman shall diligently perform all services
as may be assigned to him by the Company and shall exercise such power and
authority as may from time to time be delegated to him. During his employment,
Harriman will not engage in any other business activities without the consent of
Perry Ellis and such consent will not be unreasonably withheld. In connection
with his employment by the Company, Harriman shall be based at the Company’s
principal executive offices in Miami, Florida except for required travel on the
Company’s business.

3. Compensation.

(a) Base Salary. Perry Ellis promises to continue to pay Harriman’s base salary
in effect on the Effective Date hereof up to and including May 31, 2009.
Effective June 1, 2009, Perry Ellis will pay Harriman a Base Salary at an
annualized rate of Five Hundred Thousand Dollars ($500,000.00). Perry Ellis may,
at its sole discretion, increase Harriman’s Base Salary on or after the first
anniversary of this Agreement. Any such increase shall be based upon Perry
Ellis’ subjective evaluation of Harriman’s job performance during the first year
of this Agreement. The Base Salary payable under this Paragraph 3.a shall be
subject to applicable tax and other deductions, and shall be payable in
installments according to the Company’s normal payroll practices.



--------------------------------------------------------------------------------

(b) Incentive Compensation. Harriman shall be eligible to participate in the
Company’s Management Incentive Program (hereinafter, “MIP”). The amount and
method of payment of any compensation paid to Harriman shall be determined in
accordance with the applicable terms of the MIP.

(c) Other Benefits. Harriman will be entitled to participate in any group leave
of absence, health, dental, life or disability plan and is entitled to any other
benefits that the Company may maintain from time to time for all employees,
provided that Harriman meets the respective eligibility requirements. Vacation,
personal leave and sick leave are based on Company policies.

(d) Expense Reimbursement. During Harriman’s term of employment, the Company,
upon the submission of supporting documentation by Harriman, and in accordance
with Company policies for its executives, shall reimburse Harriman for all
reasonable expenses actually paid or incurred by Harriman in the course of and
pursuant to the business of the Company, including expenses for travel and
entertainment.

4. Harriman’s Death or Inability to Perform. In the event of Harriman’s death,
this Agreement and the Company’s obligation to pay Harriman’s salary and
compensation automatically end. If Harriman becomes unable to perform his
employment duties during the Term of this Agreement, and if Harriman has
exhausted any accrued vacation, sick or personal leave under the Company’s
policies and procedures, then Harriman’s compensation under this Agreement shall
automatically end until such time as Harriman becomes able to resume his job
duties for the Company, except to the extent Harriman is eligible for further
compensation under any group benefit plan sponsored by the Company. In the event
that Harriman becomes unable to perform his employment duties for a cumulative
period of six months within any span of twelve months, this Agreement and
Harriman’s employment will be automatically terminated.

5. Termination Of Employment By Perry Ellis For Cause. Perry Ellis may terminate
this Agreement and Harriman’s employment “for Cause” at any time with or without
notice. As used herein, “for Cause” shall mean any one of the following:

 

  •  

Harriman’s habitual neglect of his job duties and responsibilities; or

 

  •  

Commission of any crime, excluding minor traffic offenses; or

 

  •  

Commission of an act of dishonesty or breach of a fiduciary duty; or

 

  •  

Commission of a serious violation of any of Perry Ellis’ personnel policies,
including but not limited to violations of Perry Ellis policies against any form
of harassment; or

 

2



--------------------------------------------------------------------------------

  •  

Any material act or omission defined as grounds for termination of employees as
set forth in Perry Ellis’ personnel policies in existence at the time, provided
that Harriman has failed to cure such material act or omission within thirty
(30) days after written notice thereof; or

 

  •  

A material breach of this Agreement.

In the event Perry Ellis terminates Harriman’s employment and this Agreement for
Cause, Harriman shall be entitled to the installment portion of his Base Salary
accrued as of Harriman’s last day of employment and no other compensation or
severance pay whatsoever.

6. Termination Of Employment By Perry Ellis Without Cause. Perry Ellis may
terminate this Agreement and Harriman’s employment without Cause at any time and
with or without notice. In such case, Perry Ellis shall pay Harriman the
installment portion of his Base Salary accrued as of Harriman’s last day of
employment and no other compensation. Harriman shall also be paid a severance
allowance equal to six (6) months of Harriman’s then-current annualized Base
Salary, less taxes and other applicable withholding amounts. The severance
payment provided in this paragraph shall be made in equal installments over a
period of six (6) months. Harriman shall not be entitled to any other
compensation or employee benefits during the period of time during which he is
receiving severance pay. Harriman will be required to execute a full waiver and
release of all claims in the form prescribed by Perry Ellis, including but not
limited to a reaffirmation of the restrictive covenants set forth in this
Agreement as a precondition to receiving the severance pay under this paragraph.

7. Termination Of Employment By Harriman. Harriman promises that he will not
terminate his employment with Perry Ellis without Good Reason as defined herein.
In the event Harriman intends to terminate this Agreement for Good Reason, he
agrees to provide sixty (60) days prior written notice to Perry Ellis’ Chief
Executive Officer, during which period of time Perry Ellis may or may not, at
its discretion, cure any Good Reason for Harriman’s termination. Perry Ellis
may, at its discretion, require Harriman to depart from Perry Ellis at any time
during such sixty (60) day period upon receiving said sixty (60) days notice
from Harriman of the termination of the Agreement. Harriman shall be entitled to
payment of his Base Salary accrued and payable up to Harriman’s last day of
employment and no other compensation.

“Good Reason” means, without Harriman’s written consent: (i) a material
diminution of Harriman’s titles, duties or responsibilities or the assignment of
duties or responsibilities that are materially inconsistent with his titles,
duties and responsibilities hereunder; or (ii) a reduction in Harriman’s base
salary, annual bonus or incentive compensation opportunity (it being understood
that a reduction in the dollar amount of Harriman’s annual bonus from year to
year solely as the result of achievement or failure to achieve the target
performance objectives provided in the annual bonus plan shall not constitute a
reduction in Harriman’s annual bonus opportunity); or (iii) “Good Reason” after
a Change In Control as those terms are defined in Paragraph 8 hereof.

 

3



--------------------------------------------------------------------------------

8. Change In Control. In the event that, within the 12 month period following a
Change in Control (as herein defined), Harriman’s employment is terminated by
Perry Ellis or its successor other than for Cause (as defined in Paragraph 5),
or Harriman terminates his employment for Good Reason (as herein defined),
Harriman shall be entitled to a severance payment in the aggregate amount of
twelve (12) months of his then-current base salary, plus an amount equal to a
pro rata portion of any incentive compensation under Perry Ellis’ Management
Incentive Plan that would have been payable to Harriman for that fiscal year. In
order to receive the benefits described in this Paragraph 8, Harriman shall be
required to execute a waiver of claims and general release in the form
prescribed by Perry Ellis, including but not limited to a reaffirmation of the
restrictive covenants set forth in this Agreement as a precondition to receiving
the severance pay under this paragraph.

For purposes of this Paragraph 8, the term “Change in Control” shall mean the
occurrence of any of the following events:

 

  1. the acquisition by any person, entity or “group” (as defined in section
13(d) of the Exchange Act)(other than (x) any subsidiary or affiliate of Perry
Ellis or (y) any entity owned, directly or indirectly, 50% or more by Perry
Ellis International, Inc. or (z) any employee benefit plan of any such entity)
through one transaction or a series of related transactions of 50% or more of
the combined voting power of the then outstanding voting securities of Perry
Ellis;

 

  2. The liquidation or dissolution of Perry Ellis (other than a dissolution
occurring upon a corporate reorganization, such as a merger or consolidation of
Perry Ellis with one of its affiliates); or

 

  3. The sale, transfer or other disposition of all or substantially all of the
assets of Perry Ellis through one transaction or a series of related
transactions to one or more persons or entities that are not, immediately prior
to such sale, transfer or other disposition, affiliates of Perry Ellis.

“Good Reason” means, without Harriman’s written consent: (i) a reduction of at
least 5% in any one, or combination of, the following: his base salary and/or
incentive compensation opportunity (it being understood that a reduction in the
dollar amount of Harriman’s annual bonus from year to year solely as the result
of achievement or failure to achieve the target performance objectives provided
in the annual bonus plan shall not constitute a reduction in Harriman’s
incentive compensation opportunity); (ii) material failure to provide Harriman
the same level of fringe benefits generally available to employees on the
Effective Date of

 

4



--------------------------------------------------------------------------------

this Agreement or anytime thereafter if the fringe benefits are enhanced; and/or
(iii) requiring Harriman’s principal place of business to be located other than
Miami-Dade County, Florida.

The benefits provided to Harriman under this Paragraph 8 shall be in lieu of,
and not in addition to, any benefits provided under any other paragraph of this
Agreement.

9. Cooperation. Upon the termination of this Agreement for any reason, Harriman
agrees to cooperate with Perry Ellis in effecting a smooth transition of the
management of Perry Ellis with respect to the duties and responsibilities which
Harriman performed for Perry Ellis.

10. Covenant Not To Compete.

(a) During the term of his employment (whether under this Agreement or
otherwise) and for a period of six (6) months following the termination of
Harriman’s employment (for any reason, whether initiated by Harriman or Perry
Ellis), Harriman promises and agrees that he will not enter into any employment
or other agency relationship (whether as a principal, agent, partner, employee,
investor, owner, consultant, board member or otherwise) with any of the
following business organizations, or their affiliated organizations, if any:
(1) Haggar Clothing Co. and any of its subsidiaries and divisions; (2) Liz
Claiborne, Inc. and any of its divisions and subsidiaries.; (3) Phillips-Van
Heusen Corporation and any subsidiaries and divisions; (4) Kenneth Cole
Productions, Inc. and any subsidiaries and divisions; (5) The Donna Karan
Company, Donna Karan New York (DKNY) or any subsidiaries, divisions or
affiliates; (6) Kellwood Company and any of its subsidiaries and divisions;
(7) Oxford Corp. and any of its subsidiaries and divisions; (8) VF Corporation
and any of its divisions and subsidiaries; (9) Federated Department Stores, Inc.
and any divisions and subsidiaries; (10) Kohl’s Corporation and any subsidiaries
and divisions; (11) J.C. Penney Company, Inc. and any of its divisions and
subsidiaries; (12) Carson Pirie Scott and/or The Bon-Ton Stores, Inc. and any of
its subsidiaries and divisions; (13) Walmart Stores, Inc. and any of its
subsidiaries and divisions; (14) Gap Inc. and any of its divisions and
subsidiaries; provided, that Harriman may hold the securities and/or passively
invest in shares of capital stock or other equity securities of any such entity
so long as Harriman does not acquire a controlling interest in or become a
member of a group which exercises direct or indirect control of more than five
percent of any class of capital stock of such entity. Harriman acknowledges that
the business entities identified in the preceding sentence are competitors of
Perry Ellis and that the restrictive covenant herein is necessary to protect
Perry Ellis’ legitimate business interests.

(b) During the term of his employment (whether under this Agreement or
otherwise) and for a period of six (6) months following the termination of
Harriman’s employment (for any reason, whether initiated by Harriman or Perry
Ellis), Harriman further promises and agrees that he will not, directly or
indirectly, solicit or enter into any business relationship with any of Perry
Ellis’ vendors, suppliers, sourcing agents, manufacturers, brokers, or any
person or entity that provides Perry Ellis with goods or

 

5



--------------------------------------------------------------------------------

services. Harriman acknowledges that there is a competitive market for wholesale
goods, raw products, and manufacturing agents and that the covenant herein is
necessary in order to protect Perry Ellis’ supply network and sourcing agents.

(c) These restrictive covenants may be assigned by Perry Ellis to any successor
entities.

11. Agreement Not To Disclose Trade Secrets Or Confidential Information.

(a) Trade Secrets. During the term of his employment (whether under this
Agreement or otherwise) and for ten (10) years after the termination of
Harriman’s employment with Perry Ellis or any successor organization (for any
reason by Harriman or Perry Ellis), Harriman promises and agrees that he will
not disclose or utilize any trade secrets, confidential information, or other
proprietary information acquired during the course of his service with Perry
Ellis and/or its related business entities. As used herein, “trade secret” means
the whole or any portion or phase of any formula, pattern, device, combination
of devices, or compilation of information which is for use, or is used in the
operation of Perry Ellis’ business and which provides Perry Ellis an advantage
or an opportunity to obtain an advantage over those who do not know or use it.
“Trade Secret” also includes any scientific, technical, or commercial
information, including any design, list of supplies, list of customers, or
improvement thereof, as well as pricing information or methodology, contractual
arrangement with vendors or supplier, business development plans or activities,
or Company financial information.

(b) Confidential Information. During the term of his employment (whether under
this Agreement or otherwise), and for ten (10) years after the termination of
Harriman’s employment with Perry Ellis or any successor organization (for any
reason, whether initiated by Harriman or Perry Ellis), Harriman shall not
divulge, communicate, use to the detriment of Perry Ellis or for the benefit of
any other person or persons, or misuse in any way any Confidential Information
pertaining to the business of Perry Ellis. Any Confidential Information or Data
now or hereafter acquired by Harriman with respect to the business of Perry
Ellis (which shall include, but not be limited to information concerning Perry
Ellis’ financial condition, prospects, technology, customers, suppliers, methods
of doing business and promotion of Perry Ellis’ products and services) shall be
deemed a valuable special and unique asset of Perry Ellis that is received by
Harriman in confidence and as a fiduciary. For purposes of this Agreement,
“Confidential Information” means information disclosed to Harriman as a
consequence of or through his employment by Perry Ellis (including information
conceived, originated, discovered or developed by Harriman) prior to or after
the date hereof and not generally known or in the public domain, about Perry
Ellis or its business.

12. Agreement Not To Solicit Or Hire Company Employees. If Harriman leaves the
employment of Perry Ellis for any reason, Harriman promises and agrees that
during the two (2) years following his departure from Perry Ellis, he will not,
without the

 

6



--------------------------------------------------------------------------------

express written permission of Perry Ellis, directly or indirectly employ as a
consultant or employee any person who is or was employed by Perry Ellis at the
time of Harriman’s departure or any person who was an employee of Perry Ellis
during the six months preceding Harriman’s departure. This restrictive covenant
may be assigned to any successor entities.

13. Injunctive Relief. In recognition of the unique services to be performed by
Harriman and the possibility that any violation by Harriman of the restrictive
covenants of this Agreement may cause irreparable or indeterminate damage or
injury to Perry Ellis, Harriman expressly stipulates and agrees that Perry Ellis
shall be entitled upon ten (10) days written notice to Harriman to obtain an
injunction from any court of competent jurisdiction regarding any violation or
threatened violation of this Agreement. Such right to an injunction shall be in
addition to, and not in limitation of, any other rights or remedies Perry Ellis
may have for actual or liquidated damages.

14. Judicial Modification Of Agreement. Perry Ellis and Harriman specifically
agree that a court of competent jurisdiction (or an arbitrator as appropriate)
may modify or amend the restrictive covenants of this Agreement if absolutely
necessary to conform with relevant law or binding judicial decisions in effect
at the time Perry Ellis seeks to enforce any or all of said provisions.

15. Resolution Of Disputes By Arbitration. Any claim or controversy that arises
out of or relates to this Agreement, or the breach of it, or any claim related
to Harriman’s employment, will be resolved by arbitration in the City of Miami,
Florida, in accordance with the rules of the American Arbitration Association.
Judgment upon the award rendered may be entered in any court possessing
jurisdiction over arbitration awards. This Section shall not limit or restrict
Perry Ellis’ right to obtain injunctive relief for violations of the restrictive
covenants of this Agreement.

16. Effect Of Prior Agreements. This Agreement supersedes any prior verbal or
written agreement or understanding between Perry Ellis and Harriman.

17. Limited Effect Of Waiver By Perry Ellis. If Perry Ellis waives a breach of
any provision of this Agreement by Harriman, that waiver will not operate or be
construed as a waiver of other breaches of this Agreement by Harriman.

18. Severability. If any provision of this Agreement is held invalid for any
reason, said invalidity shall not affect the enforceability of any other
provision of this Agreement, and all other provisions of this Agreement will
remain in effect.

19. Assumption Of Agreement By Perry Ellis’ Successors And Assigns. At Perry
Ellis’ sole option, Perry Ellis’ rights and obligations under this Agreement
will inure to the benefit of and be binding upon Perry Ellis’ successors and
assigns. Harriman may not assign his rights and obligations under this
Agreement.

 

7



--------------------------------------------------------------------------------

20. Applicable Law. Harriman and Perry Ellis agree that this Agreement shall be
subject to and enforceable under the laws of the State of Florida.

IN WITNESS WHEREOF, the parties have executed this Agreement on the 26th of
June, 2009.

 

Agreed and Accepted      

/s/ Stephen Harriman

    By:  

/s/ Anita Britt

Stephen Harriman     Perry Ellis International, Inc.

 

8